DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Levi Brown on 05/17/2021.
The application has been amended as follows: 
2. (Currently Amended) The computing system in accordance with claim 1, wherein the desired set of one or more entropy characteristics include  a desired size of the input entropy.
15. (Currently Amended) The computing system in accordance with claim  14, wherein the desired set of one or more entropy characteristics is specific to an application, and wherein at least one entropy generation component included in the multiple available entropy generation components is part of the application.
16. (Currently Amended) The computing system in accordance with claim  12, wherein the desired set of one or more entropy characteristics is specific to an application, 
18. (Currently Amended) The computing system in accordance with claim 1, wherein the desired set of one or more entropy characteristics is specific to a first application, 
wherein, if the input entropy is to be provided to a second application for generating the cryptographic key, the interface exposes a second set of one or more entropy characteristics that is different than the first set of one or more entropy characteristics.

Response to Amendment
Claims 1-3 and 5-20 are pending and currently amended. Claim 4 is cancelled. 
Applicant’s amendments to the claims will overcome each and every claim objection and 101 rejection previously set forth in the Non-Final Office Action mailed 12/10/2020. 
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 02/16/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-3 and 5-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 02/16/2021 on pages 13-16, the prior art either taken alone or in combination neither anticipates nor render obvious to Potlapally et al. (US Pub No. 20180084032) discloses a computing infrastructure for configurable-quality random data.  A storage medium stores program instructions that when executed on a processor designate some servers of a provider network as members of a pool of producers of random data usable by random data consumers.  The instructions, when executed, determine a subset of the pool to be used to supply a collection of random data intended for a random data consumer, and one or more sources of random phenomena to be used to generate the collection of random data.  The instructions, when executed, initiate a transmission of the collection of random data directed to the random data consumer. A coordinator 180 may determine candidate entropy sources 170 that may be used by one or more of the producers for random data generation--e.g., the coordinator 180 may direct a producer 160 to start or stop using one or more devices as entropy sources the coordinator 180 may determine candidate entropy sources 170 that may be used by one or more of the producers for random data generation--e.g., the coordinator 180 may direct a producer 160 to start or stop using one or more devices as entropy sources.  The coordinator 180 may also control various aspects of the generation, collection and distribution of random data for a given consumer in the depicted embodiment.  For example, the coordinator may be configured to determine, on behalf of a particular consumer, the specific set of producers 160 that are to generate random data, and/or the specific entropy sources 170 to be used.  Such decisions about sources may be made at different granularities in different embodiments--for example, different producers and/or entropy sources may be selected for a given consumer on a per transfer basis, or for all random data to be provided during a selected time interval, or for all random data to be provided Potlapally, Abstract and page, 6, paragraph 0040), Brown (US Pub No. 2013/0136255) discloses valuating entropy in a cryptography system are described.  In some aspects, sample values are produced by an entropy source system.  A typicality can be determined for each of the sample values.  A grading is determined for preselected distributions based on the typicality of the sample values.  A subset of the preselected distributions are selected based on the grading. An entropy of the entropy source system is calculated based on the subset of the plurality of distributions (Brown, Abstract), Courtney (US Pub No. 2018/0323967) discloses entropy in a cryptographic processing system.  In some embodiments, a first block of conditioned entropy is generated from at least one entropy source.  The first block of conditioned entropy is subjected to a first cryptographic process to generate cryptographically secured entropy which is stored in a memory.  The cryptographically secured entropy is subsequently retrieved from the memory and subjected to a second cryptographic process to generate a second block of conditioned entropy, which is thereafter used as an input in a third cryptographic process such as to encrypt or decrypt user data in a data storage device.  The first cryptographic process may include an encryption algorithm to generate ciphertext and a hash function to generate a keyed digest value, such as an HMAC value, to detect tampering with the ciphertext by an attacker (Courtney, Abstract), and Potter (US Patent No. 9,548,862) discloses a set of logical diagrams of the cryptographically secure pseudo-random number generator (CSPRNG);  accumulate and manage the entropy pool to ensure that calls for obtaining data from it contains enough entropy even for the earliest calls; the method for the module to manage the queue of incoming requests for data from the pool to ensure it has enough entropy for all of them and a definition of the length of the output from Potter, column 2, lines 4-16), however, the prior art taken alone or in combination fails to teach or suggest “wherein the desired set of one or more entropy characteristics includes a maximum or minimum amount of time that is to be used in order to generate the input entropy; causing a selection component to interpret the exposed desired set of one or more entropy characteristics; causing the selection component to select, from among multiple available entropy generation components, a particular one entropy generation component, wherein: the multiple available entropy generation components are configured to provide entropy having varying characteristics, the particular one entropy generation component is selected based on a determination that the particular one entropy generation component is able to provide the input entropy having the desired set of one or more entropy characteristics such that the particular one entropy generation component is determined to be able to generate the input entropy within the designated maximum or minimum amount of time included in the set of one or more entropy characteristics, and as a result of the particular one entropy generation component generating the input entropy instead of the cryptographic key generator generating the input entropy, the cryptographic key generator is provided with a level of distributed control in generating the cryptographic key by imposing a minimum standard for generating the input entropy, said minimum standard including designating thePage 7 of 17Application No. 16/445,095Amendment "A"Reply to Non-Final Office Action mailed December 10, 2020 maximum or minimum amount of time that is to be used to generate the input entropy” (as recited in claims 1, 19 and 20). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE/Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437